Citation Nr: 0204477	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-15 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for nasopharyngeal 
carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  

This appeal arises out of a March 1999 decision entered by 
the Chicago, Illinois Department of Veterans Affairs (VA) 
regional office (RO).  The matter was perfected for appeal in 
August 1999.  In September 2000, the veteran appeared at a 
hearing conducted by the undersigned, and in November 2000, 
the Board remanded the claim to the RO for additional 
development.  The case was subsequently returned to the 
Board, and, in November 2001, the Board sought a medical 
opinion from the Armed Forces Institute of Pathology, 
regarding the medical issues in this case.  The requested 
opinion was subsequently provided the Board in December 2001, 
a copy of which was provided to the veteran's representative 
in January 2002.  At the same time, the representative was 
given a period of 60 days within which to present additional 
evidence or argument.  A written brief in response to this 
opinion was subsequently provided the Board in March 2002, 
and the case was forwarded to the undersigned for her review.  


FINDINGS OF FACT

1.  All notice and development requirements necessary for a 
final decision in this appeal have been met.  

2.  Nasopharyngeal cancer was not present in service or for 
many years thereafter. 

3.  The medical evidence of record shows that a causal link 
between the veteran's cancer and service is no more than 
possible.

CONCLUSION OF LAW

Nasopharyngeal cancer was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the Board finds that the VA's duties, as set out in 
the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the veteran was 
informed of the contents of the VCAA in a letter addressed to 
him in March 2001, as well as its applicability to his 
particular claim.  In addition, it is observed that the March 
1999 rating action and the June 1999 statement of the case 
provided the veteran essentially notified him of the evidence 
required to grant his claim and of the information and 
evidence needed to substantiate it.  Thus, the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, and medical opinions have 
been obtained regarding the onset of the specific disease for 
which the veteran currently seeks service connection.  
Moreover, the veteran has not made the Board aware of any 
other pertinent medical evidence that could be obtained.  As 
such, the Board finds that as with the notice requirements of 
the VCAA, the development requirements of that law also have 
been met.  Under these circumstances, the Board may proceed 
to address the merits of the veteran's claim.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  In addition, 
when a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. § 3.303.  

With respect to the veteran's contention that his cancer may 
be linked to his exposure to Agent Orange, the Board notes 
that applicable criteria provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era. 38 U.S.C.A. § 307(a)(6)(iii).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the diseases set out 
in 38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  The diseases listed at 
§ 3.309(e), however, do not include nasopharyngeal cancer.  
Rather, these diseases are chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

Moreover, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.  

The facts in this case may be briefly summarized.  The 
veteran, who served in Vietnam, was diagnosed to have 
nasopharyngeal carcinoma in September 1997.  He subsequently 
received chemotherapy and radiation treatment for this 
condition, with more current records reflecting a recurrence 
in December 1999.  

The veteran contends that his nasopharyngeal carcinoma is 
related to his active military service based on two theories.  
The first is that he was exposed to the herbicide commonly 
referred to as Agent Orange during service and that as a 
result of this exposure he developed this cancer.  Secondly, 
the veteran alleges that he was exposed to the Epstein-Barr 
virus during service and that as a result of this exposure he 
developed this cancer.  

In support of his contentions, the veteran has provided two 
relevant documents.  The first is a January 1999 letter from 
one of his treating physicians, S.M.S., M.D., (Dr. S.) who 
raised the possibility of a link between the veteran's cancer 
and exposure to Agent Orange.  In this letter, Dr. S. 
expressed his understanding that "various tumors, including 
the nasopharynx have been questionably associated with 
exposure to agent orange."  He remarked that "it is an 
unusual tumor to see in the United States in young men, and 
thus in someone who is service-connected to find this 
malignancy with that history of exposure certainly raises its 
suspicion."  

The other document is an October 2000 letter from another 
physician, J.R.S., M.D., (Dr. JRS) who offered support for 
the veteran's second theory of entitlement.  In his letter, 
Dr. JRS observes that the Epstein-Barr virus is a known 
etiologic agent in the pathogenesis of nasopharyngeal 
carcinoma, and that this virus is particularly epidemic in 
Southeast Asia, where nasopharyngeal carcinoma has a high 
incidence.  He suggests that because the veteran is Epstein-
Barr virus positive, indicating an exposure to this agent in 
the past, it is most likely that the veteran was exposed to 
this virus during his military service in Vietnam.  He 
further states that a link cannot be ruled out between the 
veteran's in-service exposure to this virus and the 
development of his nasopharyngeal carcinoma.  

To attempt to determine more precisely the cause of the 
veteran's illness, the Board sought out an opinion from the 
Armed Forces Institute of Pathology.  That organization was 
provided the veteran's claims file for review, as well as 
pathological materials relating to a biopsy that was 
performed in connection with the veteran's illness.  It was 
specifically requested that the following be provided:  

	(a) the pathologic diagnosis of the cancer in question;

	(b) an opinion as to whether the record shows that the 
veteran's cancer is either "likely," "unlikely," or "at 
least as likely as not" the result of exposure to Agent 
Orange (please note that, although the veteran was in Vietnam 
and may have been exposed to Agent Orange, such exposure may 
not be assumed); 

	(c) an opinion as to whether the record shows that the 
veteran's cancer is either "likely," "unlikely," or "at 
least as likely as not" the result of an in-service exposure 
to the Epstein-Barr virus; or, 

 	(d) if neither exposure to Agent Orange or the Epstein-
Barr virus accounts for the onset of this cancer, an opinion 
expressing the probable etiology of it and the likelihood of 
its relationship to the veteran's military service.  

The response from the Armed Forces Institute of Pathology was 
received in December 2001.  This response shows that the 
nasopharyngeal carcinoma diagnosis was confirmed.  The report 
goes on as follows:

The effect of any putative Agent Orange exposure on 
the development of nasopharyngeal carcinoma is 
unknown.  A search of the medical literature 
(PubMed) revealed no definitive clinical studies 
that address this issue.  

From 1970 to the present, pathology specimens from 
over 1.47 million patients were accessioned at the 
Armed Forces Institute of Pathology.  The Institute 
files for that time period have been searched by 
computer for patients with the following selection 
criteria: 1) a pathological diagnosis of 
nasopharyngeal carcinoma and 2) verified military 
service experience in Vietnam during the Vietnam 
War.  The AFIP files from 1970 to the present 
contain 53 patients who fit those selection 
criteria.  

Epstein-Barr virus (EBV) genome is very frequently 
identified in nasopharyngeal carcinoma, and may 
represent a common permissive element for the 
development of this condition.  However, EBV 
infection is almost ubiquitous; most adults have 
contracted EBV infection at some point in their 
lives, and many carry latent infection with EBV.  
Moreover, nasopharyngeal carcinoma is quite 
uncommon in the general population.  Therefore, 
evidence for prior infection with EBV in this 
patient (as indicted in the clinical information 
received with this case) of itself represents only 
a very small risk factor for the development of 
nasopharyngeal carcinoma relative to the background 
risk of the general population.  In addition to 
EBV, other causal co-factors (e.g. environmental , 
dietary, genetic) may have had a pathological 
influence that eventually lead to the development 
of nasopharyngeal carcinoma.  The identity of these 
causal co-factors and their relative influence on 
the development of nasopharyngeal carcinoma in this 
or any other individual patient is generally not 
known.  

With regard to a potential site of exposure for 
this patient's original EBV infection, it is 
impossible to determine with certainty whether this 
patient was initially infected in Southeast Asia, 
the United States, or elsewhere.  

On a molecular level, there are generally a number 
of ways that a given type of tumor can be 
initiated.  Risk factors for malignant neoplasms 
are studied epidemiologically among large groups of 
affected individuals.  In most cases, the etiologic 
factors leading to the development of a particular 
malignant tumor in a particular individual cannot 
be determined with certainty.  

After considering the foregoing evidence, it is the Board's 
conclusion that the greater weight of the evidence is against 
the veteran's claim.  In this regard, it is apparent that the 
veteran was first diagnosed to have nasopharyngeal cancer 
many years after service and that any suggested link between 
this illness and service is centered on the veteran's two 
contentions.  With respect to the contention that this 
disability is due to his exposure to Agent Orange in service, 
it must be noted as an initial matter that nasopharyngeal 
cancer is not among those diseases for which service 
connection is presumed as a consequence of exposure to Agent 
Orange under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Further, the report from the Armed Forces Institute of 
Pathology reflects that no definitive clinical studies have 
been conducted establishing any relationship between the 
veteran's particular type of cancer and Agent Orange 
exposure.

Likewise, the remarks on this question made by Dr. S. were 
couched in very tentative terms.  Indeed, he indicated that 
he only had suspicions of such a link in the veteran's case.  
Such hesitant language by Dr. S., in the Board's view, cannot 
be understood to mean more than it is possible that exposure 
to Agent Orange in service, caused nasopharyngeal cancer.  
This language, however, necessarily carries with it the 
implication that any relationship being described or any 
conclusion being drawn is possibly not shown, or may not be 
present.  Although Dr. S.'s statement certainly raises the 
possibility that the veteran's cancer was due to in-service 
exposure to Agent Orange, at bottom, it is at best 
speculative, and, in the Board's view, cannot be read to 
establish a nexus between any event from the veteran's 
service and the onset of his presently diagnosed disease.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (physicians' 
statements that there "could have been," or that there 
"may or may not be," a causal relationship are insufficient 
to support assertion of medical causation).  

This same conclusion attaches to the comments offered by Dr. 
JRS, who addresses the veteran's other theory of entitlement.  
Although persuasive on its face, particularly where it 
describes the likelihood of the veteran's exposure in Vietnam 
to a virus known as an etiologic agent in the pathogenesis of 
his cancer, it is less convincing in light of the information 
added to the record by the Armed Forces Institute of 
Pathology.  As it turns out, infection by this virus is 
almost ubiquitous and, because the veteran's cancer is 
apparently rare, it is obvious (as indicated by the Armed 
Forces Institute of Pathology report) that even if it were 
assumed the veteran was exposed to the Epstein Barr virus in 
service, that alone would not establish a relationship 
between the virus exposure and any subsequently diagnosed 
nasopharyngeal cancer.  Moreover, Dr. JRS's ultimate 
conclusion is only that a link cannot be ruled out between 
the veteran's in-service exposure to this virus and the 
development of his nasopharyngeal carcinoma.  

Like Dr. S.'s comments, this is saying nothing more that that 
it is possible that in-service exposure to the Epstein Barr 
virus led the veteran to develop nasopharyngeal cancer.  Such 
a relationship, of course, is possible.  That, presumably, is 
why the veteran submitted his claim, and why the Board 
undertook additional development to investigate this 
question.  As already stated, however, the implication of an 
argument expressed in those terms is an acknowledgment that 
the relationship being described may not be so.  Such a 
speculative statement does not establish a nexus between any 
events or disabilities necessary to provide a basis for 
concluding that service connection in a particular case is 
warranted.  Here, there has been no additional evidence 
obtained or identified that would render the physicians' 
statements provided by the veteran as anything more than 
expressions of what may or may not be possible.  Certainly, 
the report provided by the Armed Forces Institute of 
Pathology cannot be viewed as evidence linking the veteran's 
illness with his military service.  Indeed, that report tends 
to show that there is no known link between Agent Orange 
exposure and nasopharyngeal cancer, and that Epstein Barr 
virus exposure is but one of many risk factors, and itself a 
small risk factor, for the development of this disease.  

Seen in this light, the Board finds that the evidence fails 
to approach a point of relative equipoise concerning the 
question of the cause of the veteran's cancer, or in 
establishing that a particular event or exposure in service 
was at least as likely as not to have caused this cancer.  
Under these circumstances, the preponderance of the evidence 
is against finding that the veteran's nasopharyngeal cancer 
was incurred in service, and his appeal for service 
connection for that disability must be denied.  

In reaching the foregoing decision, the Board notes that in 
early May 2002, the veteran's representative submitted to the 
Board a package of documents, numbering in excess of 300 
pages.  Apparently, the veteran intended these documents to 
support his contention that he contracted the Epstein Barr 
virus during service, which in turn caused him to develop 
nasopharyngeal cancer.  He also appears to attach some 
significance to his exposure to various chemical agents 
during service in Vietnam, at the same time his body was 
actively fighting the Epstein Barr virus.  His theory 
apparently is that he had a suppressed immune system at the 
time of his infection, which he understands causes the virus 
to become latent for many years and then present as 
nasopharyngeal cancer.   

These pages also include a number of statements from 
physicians who have treated the veteran's cancer.  In these 
statements, the physicians essentially define nasopharyngeal 
cancer as a cancer of the respiratory tract.  (See April 2002 
letter from B.T.E., M.D.; and an August 1999 letter from Dr. 
S.)  Presumably, the veteran submitted these statements 
because certain respiratory cancers are included in the list 
of diseases for which service connection is presumed for 
those exposed to herbicides in service as provided in the 
provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
VA regulations, however, specifically define respiratory 
cancers as cancer of the lung, bronchus, larynx or trachea.  
Since the veteran's cancer is not one of these, the 
classification of the veteran's cancer as a respiratory 
disease by these physicians does not change the outcome of 
this decision.  

With respect to the veteran's theory regarding the onset of 
his cancer as related to Epstein Barr virus exposure, the 
documents he submitted do not provide any more meaningful 
information in this regard than that which was already 
contained in the record.  They confirm that Epstein Barr 
virus exposure is one of many risk factors linked to the 
development of nasopharyngeal cancer, and that exposure to 
this virus is nearly universal.  

Moreover, the veteran's concerns about the vigor of his 
immune system during service, when he believes he was exposed 
to the Epstein Barr virus, seems to be misplaced.  The 
literature he provided appears to reflect that the 
significance of a suppressed immune system is not so much a 
factor at the time of the initial infection, but rather, it 
is conditions of immunosuppression after initial infection 
that appear to play a role in the subsequent reactivation of 
the virus that then can lead to cancer.  

In addition to the foregoing, it is noted that the documents 
the veteran provided indicate that there is a prevalence of 
this type of cancer in those whose ethnic background is 
Chinese and Southeast Asian, including Vietnamese.  The 
significance of this in the context of the veteran's claim is 
illusive, however, since there is no suggestion here that the 
veteran is of that background, and none of the literature he 
provided appeared to imply an increased risk of developing 
this cancer among those who visited those areas.  

Finally, the veteran indicated in this additional package of 
documents, that the Board had previously approved claims for 
benefits arising from Epstein Barr virus exposure, including 
nasopharyngeal cancer, and that the Australia Department of 
Veterans Affairs had established a presumption of service 
connection for nasopharyngeal cancer for those exposed to the 
Epstein Barr virus, and subsequently develop this cancer.  
The cases the veteran provided concerning other claims for VA 
benefits, however, are easily distinguishable from his case.  
First, the veteran did not provide any case reflecting an 
award of service connection for nasopharyngeal cancer.  
Secondly, the cases he did provide concerned claims for 
increased ratings for disabilities that had already been 
service connected.  These disabilities were fibromyalgia and 
infectious mononucleosis, which presumably were shown to have 
been incurred in or aggravated by service.  That is the 
criteria that must be met to establish service connection in 
any case, including this one, and the extent to which any 
such condition is currently disabling does not address 
whether service connection should be established in the first 
place.  Thus, the veteran's citation to these cases does not 
meaningfully address the issue now before the Board.  
Moreover, pursuant to 38 C.F.R. § 20.1303, decisions of the 
Board are considered non-precedential in nature.  Each case 
is decided on the basis of the individual facts particular to 
that case in light of the applicable law and regulations.  
Thus, even if the cited Board decisions were analogous to the 
veteran's case, they would have no precedential value as to 
the present case.  

With respect to any decision by the Department of Veterans 
Affairs of Australia, that is obviously only relevant to 
those over whom that department has jurisdiction.  


ORDER

Service connection for nasopharyngeal cancer is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

